By the Court.

Nisbet, J.
delivering the opinion.
[1.] It is clear that the Act of 1847 makes a writ or complaint, in the form which it prescribes, a sufficient writ, in all cases within its provisions. The Legislature, beyond question, intended to dispense with the Common Law pleadings, and the pleadings which have grown up under our own Statute, and to say that in the cases enumerated, the form embodied in the Act should b'e a good declaration. Whether they have wisely so enacted, is not the question; the only question, these things being so, in this case, is this, to wit: is this case within the provisions of the Act of 1847 ? It is, as appears by the facts agreed upon, an action or complaint (I knowT not how to designate it) for the recovery of rent, when no note was given for the amount of the rent, and no agreement entered into as to the amount which the rentor w7as to pay. The pleader has adopted the form which the Act of 1847 prescribes for the recovery of money due on account, appending to that form a bill of particulars. The occupancy of the premises being admitted, and also the title to them in the plaintiff, without any agreement as to price to be paid, the demand which the landlord holds against the tenant, is a claim existing in account, and is therefore within the 4th section of the Act of 1847, and the plaintiff can prove it, by the will of the Legislature, as fully as he would be able to doj if the declaration contained all the counts known to the *370law of pleadings. Holding this, we hold that the Court erred in dismissing the suit.
[2.] No amendment, in this view of the matter, was necessary ; and if it was, we hold that these legislative forms are not amendable, except so far as to make them conform to the form laid down in the Statute. ■
Let the judgment be reversed.